DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 02/22/22.
	The reply filed 02/22/22 affects the application 16/848,708 as follows:
1.     Claims 1-17 have been amended. Claim 18 has been canceled. New ground(s) rejections necessitated by Applicant’s amendments are set forth herein below.  
2.     The responsive is contained herein below.
Claims 1-17 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuno (Case Based Pediatrics For Medical Students and Residents Department of Pediatrics, University of Hawaii John A. Burns School of Medicine, Chapter VI.32) in view of Shiraki et al. (FEMS Immunol Med Microbiol 54 (2008) 122–128), Kalo-Klein et al. (INFECTION AND IMMUNITY, Vol. 58, No.1, Jan. 1990, p. 260-262), Urba de Quadros et al. (Folia Microbiol (2011) 56:349-352), Kim et al. (Cancer Sci 107 (2016) 181-188) and Lu et al. (Natural Product Research, 2016, 1-4).
Claim 1 is drawn to a method of inhibiting skin superficial fungi, comprising administering a therapeutically effective amount of a timosaponin enzymatically transformed product to a subject, wherein the timosaponin enzymatically transformed product is prepared by enzymatically transforming rhizoma anemarrhenae extract with β-glucosidase to obtain the timosaponin enzymatically transformed product.
Matsuno discloses that superficial fungal infections of the skin, nails and hair are common (1). The fungi causing these infections are one of three types: dermatophytes, Candida species or Malassezia furfur (see page 1 of 7, 4th paragraph). Furthermore, Matsuno discloses treating a patient or subject with a Candida albicans fungal infection topically (see page 1 of 7, 3rd paragraph and title). Also, Matsuno discloses that the dimorphic yeast of the genus Candida causes candidal infections and that Candida is ubiquitous and may be present on the skin (see page 3 of 7, 2nd to last paragraph).
The difference between Applicant’s claimed method and the method taught by Matsuno is that Matsuno do not disclose treating or inhibiting the superficial fungi or fungal infection of the skin taught by Matsuno in a subject or patient using a timosaponin enzymatically transformed product that is prepared by enzymatically transforming rhizoma anemarrhenae extract with β-glucosidase.  
Shiraki et al. disclose that Candida albicans is the predominant causative agent of human cutaneous candidiasis (see abstract). Furthermore, Shiraki et al. disclose that C. albicans and C. tropicalis could produce marked levels of prostaglandin (PG) E2 (i.e.; PGE2), while C. glabrata produced low levels of this prostaglandin, and that Candida-derived PGE2 may impair IFN-γ-induced IP-10 expression in human keratinocytes and may play a role in the pathogenesis of cutaneous candidiasis (see abstract). Also, Shiraki et al. disclose that IP-10 is a CXC chemokine with chemoattractant properties towards Th1 cells; therefore, it is most likely to play a key role in host defense against Candida infection, and that superficial infections of C. albicans may affect IP-10 production by human keratinocytes (see page 123, left col., 2nd paragraph). In addition, Shiraki et al. disclose that they showed that C. albicans biosynthesizes PGE2 which abrogates the IFN-g-induced IP-10 production by human keratinocytes (see page 123, left col., 3rd paragraph).
Kalo-Klein et al. disclose that prostaglandin E2 (PGE2), an immunosuppressive monokine that increases intracellular cyclic AMP (cAMP) levels, stimulates Candida albicans germ tube formation (an outgrowth produced by spores of spore-releasing fungi during germination) (abstract). Furthermore, Kalo-Klein et al. disclose that Gamma interferon (IFN-γ), a product of cellular immune system activation, inhibited Candida germ tube formation, even in the presence of PGE2 (see abstract). Also, Kalo-Klein et al. disclose that in their present study, three compounds that increase cAMP levels, PGE2, isoproterenol and dB-cAMP, stimulated the yeast-to-hyphal transition of Candida albicans (see page 261, right col., last paragraph to page 262, left col., 1st paragraph). In addition, Kalo-Klein et al. disclose that it was postulated that PGE2-mediated inhibition of cell-mediated immune responses, which leads to a reduction in IFN-γ production, decreased the ability of phagocytes and cytotoxic lymphocytes to limit Candida proliferation; and that it can now be proposed that PGE2 also increases Candida infectivity by inducing the yeast-to-hyphal transition; and the hyphal form of this organism (e.g.; Candida albicans) is better able to adhere to mucosal cells than is the yeast form (20) and, thus, is more likely to invade host tissues and initiate clinical disease (see 262, left col., 2nd paragraph).
Urba de Quadros et al. disclose investigating whether some COX inhibitors (which includes COX-1 and COX-2 inhibitors) could inhibit the growth of C. albicans in vitro by a PGE2-dependent mechanism (see abstract). Furthermore, Urba de Quadros et al. disclose that in summary all COX inhibitors tested inhibited the growth of C. albicans (see page 351, right col., 1st paragraph).
Kim et al. disclose that timosaponin AIII inhibits the expression of COX-2, NF-kB, PGE2, and PGE2 receptors (see abstract).
Lu et al. disclose a process for producing Timosaponin AIII (TAIII) that involves biotransformation directly in the crude extract liquid of rhizoma anemarrhenae (RA) using β-D-glucosidase to transform timosaponin BII (TBII) into TAIII; and also conducting monofactor experiments to optimize the enzymolysis conditions (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to inhibit skin superficial fungi, comprising administering an amount of a timosaponin enzymatically transformed product to a subject, wherein the timosaponin enzymatically transformed product is prepared by enzymatically transforming rhizoma anemarrhenae extract with β-glucosidase to obtain the timosaponin enzymatically transformed product as taught by Lu et al., especially since Matsuno discloses that superficial fungal infections can be of the skin and also disclose topically treating a patient or subject with a Candida albicans fungal infection, Shiraki et al. disclose that Candida albicans is the predominant causative agent of human cutaneous candidiasis and that Candida albicans produce marked levels of prostaglandin (PG) E2 (i.e.; PGE2), and that Candida-derived PGE2 may play a role in the pathogenesis of cutaneous candidiasis and that superficial infections of C. albicans may affect IP-10 production by human keratinocytes and that PGE2 which is biosynthesized by C. albicans abrogates IP-10 production by human keratinocytes, and Kalo-Klein et al. disclose that prostaglandin E2 (PGE2) stimulates Candida albicans germ tube formation and also increases Candida infectivity by inducing the yeast-to-hyphal transition, and Urba de Quadros et al. disclose that COX inhibitors (which include COX-2 inhibitors) inhibits the growth of C. albicans, and Kim et al. disclose that timosaponin AIII inhibits the expression of COX-2, NF-kB, PGE2, and PGE2 receptors, and because one of ordinary skill in the art would reasonably expect that the timosaponin enzymatically transformed product (which comprises timosaponin AIII) would inhibit PGE2 which plays a role in the pathogenesis of cutaneous candidiasis and increase the IP-10 production by human keratinocytes which plays a key role in host defense against Candida infection, and would also inhibit PGE2 which stimulates Candida albicans germ tube formation and which also increases Candida infectivity by inducing the yeast-to-hyphal transition, and would also inhibit the growth of C. albicans by inhibiting COX-2, and thus treat or inhibit skin superficial fungi and skin superficial fungi infection in said subject.
One having ordinary skill in the art would have been motivated, to inhibit skin superficial fungi, comprising administering an amount of a timosaponin enzymatically transformed product to a subject, wherein the timosaponin enzymatically transformed product is prepared by enzymatically transforming rhizoma anemarrhenae extract with β-glucosidase to obtain the timosaponin enzymatically transformed product as taught by Lu et al., especially since Matsuno discloses that superficial fungal infections can be of the skin and also disclose topically treating a patient or subject with a Candida albicans fungal infection, Shiraki et al. disclose that Candida albicans is the predominant causative agent of human cutaneous candidiasis and that Candida albicans produce marked levels of prostaglandin (PG) E2 (i.e.; PGE2), and that Candida-derived PGE2 may play a role in the pathogenesis of cutaneous candidiasis and that superficial infections of C. albicans may affect IP-10 production by human keratinocytes and that PGE2 which is biosynthesized by C. albicans abrogates IP-10 production by human keratinocytes, and Kalo-Klein et al. disclose that prostaglandin E2 (PGE2) stimulates Candida albicans germ tube formation and also increases Candida infectivity by inducing the yeast-to-hyphal transition, and Urba de Quadros et al. disclose that COX inhibitors (which include COX-2 inhibitors) inhibits the growth of C. albicans, and Kim et al. disclose that timosaponin AIII inhibits the expression of COX-2, NF-kB, PGE2, and PGE2 receptors, and because one of ordinary skill in the art would reasonably expect that the timosaponin enzymatically transformed product (which comprises timosaponin AIII) would inhibit PGE2 which plays a role in the pathogenesis of cutaneous candidiasis and increase the IP-10 production by human keratinocytes which plays a key role in host defense against Candida infection, and would also inhibit PGE2 which stimulates Candida albicans germ tube formation and which also increases Candida infectivity by inducing the yeast-to-hyphal transition, and would also inhibit the growth of C. albicans by inhibiting COX-2, and thus treat or inhibit skin superficial fungi and skin superficial fungi infection in said subject.
It should be noted that it is obvious to use a timosaponin enzymatically transformed product (to inhibit the skin superficial fungi) which is obtained from the rhizome anemarrhenae extract that is prepared mainly by extracting a rhizoma anemarrhenae with a solvent such as ethanol as taught by Lu et al. to obtain the rhizoma anemarrhenae extract as taught by Lu et al., and in which the rhizoma anemarrhenae comprises the rhizome anemarrhenae material and rhizoma anemarrhenae decoction pieces, especially since Lu et al. disclose the use of rhizome anemarrhenae slices (i.e.; pieces). Also, it should be noted that Lu et al. uses the same timosaponin enzymatically transformed product that is prepared by enzymatically transforming rhizoma anemarrhenae extract with β-glucosidase and thus it should have the same effect of inhibit the skin superficial fungi. Furthermore, it is obvious to use a buffer solution that comprises an acetic acid-sodium acetate buffer solution for incubating the rhizoma anemarrhenae extract and β-glucosidase in a solution to obtain the timosaponin enzymatically transformed product as disclosed by Lu et al., and also wherein pH of the buffer solution is of pH such as 4.0 as disclosed by Lu et al. Also, it is obvious to incubate at a temperature and for a period disclosed or suggested by Lu et al. such as at a temperature of 55 °C for 1.5 hours.
Also, it should be noted that it is obvious to use a rhizoma anemarrhenae extract in which timosaponin BII, has different content such as a content of 5-10%; and in which in the resultant timosaponin enzymatically transformed product, a main ingredient is timosaponin AIII, with a content of 40% or more, especially since Lu et al. disclose a resultant timosaponin enzymatically transformed product having timosaponin AIII with a purity 60.8% and also 90.1%, and Lu et al. also disclose that timosaponin BII is present in the extract and is biotransformed into timosaponin AIII in the resultant timosaponin enzymatically transformed product.
In addition, it is obvious to use or administer the timosaponin enzymatically transformed product in a dosage form such as a lotion or ointment, especially since Kim disclose the use of timosaponin AIII in doses or dosage form, Urba de Quadros disclose the use of doses or dosage form and Matsuno et al. disclose the use of dosages including lotion form applied that is applied topically to treat fungal infections. Also, it should be noted that the use of dosage forms such as lotion and ointments to treat infections of the skin such as skin superficial fungi infections are common in the art and is well within the purview of a skilled artisan. 

Claims 10-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuno, Shiraki et al., Kalo-Klein et al., Urba de Quadros et al., Kim et al. and Lu et al. as applied in claim 1 above, and further in view of Ma et al. (EP 2 476 422 B1) and ZHENGZHOU SHENCAO BIOTECHNOLOGY CO LTD (CN 108048436 A; Machine-English Translation).
The difference between Applicant’s claimed method and the method taught by Matsuno, Shiraki et al., Kalo-Klein et al., Urba de Quadros et al., Kim et al. and Lu et al. is that Matsuno, Shiraki et al., Kalo-Klein et al., Urba de Quadros et al., Kim et al. and Lu et al. do not disclose preparing the timosaponin enzymatically transformed product by enzymatically transforming the rhizoma anemarrhenae extract with a compound enzyme of xylanase and cellulase.
Ma et al. disclose pharmaceutical composition for combating thrombotic a disease, a method for preparing the same, and uses thereof, particularly to a pharmaceutical composition comprising timosaponin AIII and timosaponin BII, a method for preparing the same, and uses thereof for manufacturing a medicament for the prophylaxis or treatment of a thrombotic disease (see abstract).  Furthermore, Ma et al. disclose that in an embodiment, the method for preparing the pharmaceutical composition of the present invention comprises the following steps:
extracting decoction pieces, fresh rootstock, fibrous root and so on, of Rhizome anemarrhenae by using a suitable extraction method, filtering the resultant extracting solution, collecting the filtrate, then loading the filtrate into a macroporous adsorbent resin column, eluting with a suitable solvent, collecting a corresponding component, and separating it to obtain primary total saponins of Rhizome anemarrhenae mainly comprising timosaponin BII; transforming the components by using natural fermentation, enzymatic conversion, buffer salt conversion, acid
hydrolysis or a combination thereof for a sufficient period to obtain secondary total saponins of Rhizome anemarrhenae; and mixing the primary total saponins and the secondary total saponins of Rhizome anemarrhenae in a certain ratio to obtain the pharmaceutical composition of the present invention (see page 3-4, [0021]-[0022]). Also, Ma et al. disclose that the enzyme used can be or include β-glucosidase or cellulase (see page 4, [0022]). In addition, Ma et al. disclose using ethanol to remove impurities from the extracted solution (see Examples, including Examples 5, 6, 8 and 9).
ZHENGZHOU SHENCAO BIOTECHNOLOGY CO LTD discloses a composite cellulase (including 50% of cellulase, 50% of xylanase) for producing turmeric saponin (see Description, Examples 1-4). Also, ZHENGZHOU SHENCAO BIOTECHNOLOGY CO LTD discloses that the cellulase can hydrolyzes cellulose in the raw material destroy its chain-like
structure and the reticulate cell wall structure made of hemicellulose, and release the active ingredient saponin that is encapsulated therein (see Description, 2nd page). Furthermore,
ZHENGZHOU SHENCAO BIOTECHNOLOGY CO LTD disclose that the glycosidase (which comprises β-glucosidase) is capable of hydrolyzing the glycosidic linkage in diosgenin for biotransformation of saponin (see Description, 2nd page).
Ii should be noted that the Examiner does not consider the use of alkaline solution to remove impurities from the timosaponin enzymatically transformed product as rendering it different from the prior art timosaponin enzymatically transformed product with respect to the purity of the timosaponin AIII since Lu et al. also disclose that their timosaponin enzymatically transformed product is also of high-purity (as claimed by Applicant) such as 90.1% disclosed by Lu et al. 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Matsuno, Shiraki et al., Kalo-Klein et al., Urba de Quadros et al., Kim et al., Lu et al., Ma et al. and ZHENGZHOU SHENCAO BIOTECHNOLOGY CO LTD, to inhibit skin superficial fungi, comprising administering an amount of a timosaponin enzymatically transformed product containing high-purity timosaponin AIII to a subject, wherein the timosaponin enzymatically transformed product is prepared by enzymatically transforming rhizoma anemarrhenae extract with a compound enzyme of xylanase and cellulase β-glucosidase to obtain the timosaponin enzymatically transformed product as taught by Lu et al. and in which the cellulase has hydrolyzed cellulose in the rhizoma anemarrhenae raw material or extract and removed, because one of ordinary skill in the art would reasonably expect hydrolyze the cellulose and remove it as an impurity from the timosaponin enzymatically transformed product (which comprises timosaponin AIII) such as to produce an improved purified product and also to reasonably expect that this timosaponin enzymatically transformed product (which comprises timosaponin AIII) would inhibit PGE2 which plays a role in the pathogenesis of cutaneous candidiasis and increase the IP-10 production by human keratinocytes which plays a key role in host defense against Candida infection, and would also inhibit PGE2 which stimulates Candida albicans germ tube formation and which also increases Candida infectivity by inducing the yeast-to-hyphal transition, and would also inhibit the growth of C. albicans by inhibiting COX-2, and thus treat or inhibit skin superficial fungi and skin superficial fungi infection in said subject.
One having ordinary skill in the art would have been motivated, in view of Matsuno, Shiraki et al., Kalo-Klein et al., Urba de Quadros et al., Kim et al., Lu et al., Ma et al. and ZHENGZHOU SHENCAO BIOTECHNOLOGY CO LTD, to inhibit skin superficial fungi, comprising administering an amount of a timosaponin enzymatically transformed product containing high-purity timosaponin AIII to a subject, wherein the timosaponin enzymatically transformed product is prepared by enzymatically transforming rhizoma anemarrhenae extract with a compound enzyme of xylanase and cellulase β-glucosidase to obtain the timosaponin enzymatically transformed product as taught by Lu et al. and in which the cellulase has hydrolyzed cellulose in the rhizoma anemarrhenae raw material or extract and removed, because one of ordinary skill in the art would reasonably expect hydrolyze the cellulose and remove it as an impurity from the timosaponin enzymatically transformed product (which comprises timosaponin AIII) such as to produce an improved purified product and also to reasonably expect that this timosaponin enzymatically transformed product (which comprises timosaponin AIII) would inhibit PGE2 which plays a role in the pathogenesis of cutaneous candidiasis and increase the IP-10 production by human keratinocytes which plays a key role in host defense against Candida infection, and would also inhibit PGE2 which stimulates Candida albicans germ tube formation and which also increases Candida infectivity by inducing the yeast-to-hyphal transition, and would also inhibit the growth of C. albicans by inhibiting COX-2, and thus treat or inhibit skin superficial fungi and skin superficial fungi infection in said subject.
It should be noted that it is obvious to use a timosaponin enzymatically transformed product (to inhibit the skin superficial fungi) which is obtained from the rhizome anemarrhenae extract that is prepared mainly by extracting a rhizoma anemarrhenae with a solvent such as ethanol as taught by Lu et al. to obtain the rhizoma anemarrhenae extract as taught by Lu et al., and in which the rhizoma anemarrhenae comprises the rhizome anemarrhenae material and rhizoma anemarrhenae decoction pieces, especially since Lu et al. disclose the use of rhizome anemarrhenae slices (i.e.; pieces). Also, it should be noted that Lu et al. uses the same timosaponin enzymatically transformed product that is prepared by enzymatically transforming rhizoma anemarrhenae extract with β-glucosidase and thus it should have the same effect of inhibit the skin superficial fungi. Furthermore, it is obvious to use a buffer solution that comprises an acetic acid-sodium acetate buffer solution for incubating the rhizoma anemarrhenae extract and β-glucosidase in a solution to obtain the timosaponin enzymatically transformed product as disclosed by Lu et al., and also wherein pH of the buffer solution is of pH such as 4.0 as disclosed by Lu et al. Also, it is obvious to incubate at a temperature and for a period disclosed or suggested by Lu et al. such as at a temperature of 55 °C for 1.5 hours. Furthermore, it is obvious to use a ratio of xylanase to cellulase in the compound enzyme such as 1:1 (50% to 50%) as taught by ZHENGZHOU SHENCAO BIOTECHNOLOGY CO LTD.
Furthermore, it should be noted that the Examiner does not consider the use of alkaline solution to remove impurities from the timosaponin enzymatically transformed product as rendering it different from the prior art timosaponin enzymatically transformed product with respect to the purity of the timosaponin AIII since Lu et al. also disclose that their timosaponin enzymatically transformed product is also of high-purity (as claimed by Applicant) such as 90.1% disclosed by Lu et al. In fact, based on the applied prior art, the timosaponin enzymatically transformed product which also comprises high-purity timosaponin AIII should also have the effect of inhibiting skin superficial fungi. Similarly, the Examiner does not consider the use of the alkaline test solution and ethanol as recited in claims 13 and 14 as rendering it different from the prior art timosaponin enzymatically transformed product with respect to the purity of the timosaponin AIII since Lu et al. also disclose that their timosaponin enzymatically transformed product is also of high-purity (as claimed by Applicant) such as 90.1% disclosed by Lu et al. In fact, Ma et al. disclose that ethanol can be used to remove impurities. In addition, based on the applied prior art, the timosaponin enzymatically transformed product which also comprises high-purity timosaponin AIII should also have the effect of inhibiting skin superficial fungi.
Also, it should be noted that it is obvious to use a rhizoma anemarrhenae extract in which timosaponin BII, has different contents such as a content of less than 1%; and in which in the resultant timosaponin enzymatically transformed product, a main ingredient is timosaponin AIII, with a content of 55% or more, especially since Lu et al. disclose a resultant timosaponin enzymatically transformed product having timosaponin AIII with a purity 60.8% and also 90.1%, and Lu et al. also disclose that timosaponin BII is present in the extract and is biotransformed into timosaponin AIII in the resultant timosaponin enzymatically transformed product.
In addition, it is obvious to use or administer the timosaponin enzymatically transformed product in a dosage form such as a lotion or ointment, especially since Kim disclose the use of timosaponin AIII in doses or dosage form, Urba de Quadros disclose the use of doses or dosage form and Matsuno et al. disclose the use of dosages including lotion form applied that is applied topically to treat fungal infections. Also, it should be noted that the use of dosage forms such as lotion and ointments to treat infections of the skin such as skin superficial fungi infections are common in the art and is well within the purview of a skilled artisan. 

Response to Arguments
Applicant's arguments with respect to claims 1-17 have been considered but are moot in view of the new ground(s) of rejection.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623